DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Dec. 31, 2020. 
Claims 1-11 are pending. Claim 1 has been amended.


Response to Arguments
1.	Applicant’s arguments with respect to amended claims 1 and its dependent claims have been considered but they are moot in view of the new grounds of rejection.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12-18 of copending Application No. 15/418,452.
This is a provisional obviousness-type double patenting rejection.

The instant Claim 1
15/418,452 Claim 12
1. A computer-implemented method, comprising: 








transforming, by a device operatively coupled to a processor, a problem model and an at least partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm, wherein the problem model comprises a domain description from a plurality of agents and a durative action, and wherein at least one of the observations of the at least partially ordered sequence of observations is a condition that changes over time, and wherein the plurality of agents comprises an agent operating in accordance with a plan;

determining, by the device, plan information corresponding to the plan using an artificial intelligence planner on the artificial intelligence planning problem; and


translating, by the device, the plan information into information indicative of a solution to the artificial intelligence planning problem.
12. A computer program product for solving a multi-agent plan recognition problem, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a planning projector component to cause the planning
 transform, by the planning projector component, a problem model and an at least partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm, wherein the problem model comprises a domain description from a plurality of agents and a durative action and wherein at least one of the observations of the at least partially ordered sequence of observations is a condition that changes over time;
 projector component to: 
determine, by the planning projector component, plan information using an artificial intelligence planner on the artificial intelligence planning problem;
translate, by the planning projector component, the plan information into information indicative of a solution to the artificial intelligence planning problem.

2. The computer-implemented method of claim 1, wherein the partially ordered sequence of observations comprises an action condition, and wherein the computer-implemented method further comprises: translating, by the device, the action condition into a second condition that changes over time.
13.  The computer program product of claim 12, wherein the partially ordered
sequence of observations includes an action condition, and wherein the program
instructions further cause the planning projector component to: translate the
action condition into a second condition that changes over time.
3. The computer-implemented method of claim 1, wherein a description of the problem model comprises an attribute selected from the group consisting of one or more facts, an initial state, one or more action operators, a goal condition, and a number of agents in the problem model.
14.  The computer program product of claim 12, wherein a description of the problem model comprises an attribute selected from the group consisting of one or more facts, an initial state, one or more action operators, a goal condition, and a number of agents in the problem model.
4. The computer-implemented method of claim 1, wherein a description of the problem model comprises a defined initial state.
15.  The computer program product of claim 12, wherein a description of the problem model comprises a defined initial state.
5. The computer-implemented method of claim 1, wherein a description of the problem model comprises a defined goal condition.
16.  The computer program product of claim 12, wherein a description of the problem model comprises a defined goal condition.
6. The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a top-K planning component.
7. The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a diverse planning component.
8. The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a delta planning component.
9. The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a hybrid planning component.
18.  The computer program product of claim 12, wherein the artificial intelligence planner comprises a planning component selected from the group consisting of a top-K planning component, a diverse planning component, a delta planning component, and a hybrid planning component.


The instant Claim 1 and Claim 12 of 15/418,452 are not identical.  However, the instant claim 1 is obvious over Claim 12 of 15/418,452 in view of Chan et al. (US Publication No. 2014/0310285 A1). 
Claim 12 of 15/418,452 does not teach “wherein the plurality of agents comprises an agent operating in accordance with a plan ”. However, Chan et al. teaches wherein the plurality of agents comprises an agent operating in accordance with a plan (i.e. capability profiles of the encoded classification, assessment, resolution, and enactment functions. For example,  the classification of facts is one of several operations that can be performed by actors or classification machines.  The information classified from fact is a summary of raw data and 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Application No. 15/418,452 and Chan et al.,  the motivation being to use solve a problem model using machine learning models.
The examiner’s position is that claims 12-18 of copending Application No. 15/418,452 in view of Chan discloses all the limitations of the above-mentioned claims of the instant application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US Publication No. 2014/0310285 A1).

	Regarding claim 1, 
Chan et al. meets the claim limitations, as follows:
A computer-implemented method, comprising: 
transforming, by a device operatively coupled to a processor (i.e. a computer system 1100)(Fig. 11), a problem model and an at least partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm (i.e. FIG. 12 is a block diagram of a framework that transforms various states of data using various functions. Here, the framework shows a problem model and the various states of data (i.e. fact data, information data, hypothesis data and directive data) are partially ordered sequence of observations. )(Fig. 12, para[0059]), wherein the problem model comprises a domain description from a plurality of agents and a durative action (i.e. Domain-specific subclasses can be derived from the classes established to categorize instances of facts, classifications, information, assessments, hypothesis, resolutions, directives, and enactments. For example, the techniques to monitor the health and to respond to the health issues of a computer system need to define the "vital signs" of the system and involve monitoring of vital signs within time series data. Classification functions, assessment functions, resolution functions ad enactment function in Fig. 12 can be automated processes and interacted with actors, therefore, they can be viewed as agents.)(Fig. 12, para[0022],[0056]-[0060]), and wherein at least one of the observations of the at least partially ordered sequence of observations is a condition that changes over time (i.e. The time series data can originate from various sensors.  Information contained within time series data is a specific type of fact. For example, seasonal trending techniques can make use of time series data for "vital signs" of a computer system to perform classification of trends. Here seasonal trends change over time.);(para[0060]-[0061]) wherein the plurality of agents comprises an agent operating in accordance with a plan (i.e. capability profiles of the 

determining, by the device, plan information (i.e. information data 1204 and hypothesis data 1206 ) corresponding to the plan using an artificial intelligence planner on the artificial intelligence planning problem (i.e. classification functions 1210 which transform fact data 1202 into information data 1204. Further, assessment functions 1212 which transform information data 1204 into hypothesis data 1206);(Fig. 12, para[0059]) 
translating, by the device, the plan information into information indicative of a solution to the artificial intelligence planning problem (i.e. resolution functions which transform hypothesis data 1206 into directive data 1208. Directives can be carried out by applying enactment knowledge.);(Fig. 12, para[0027],[0059]) 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the partially ordered sequence of observations comprises an action condition, and wherein the computer-implemented method further comprises: translating, by the device, the action condition into a second condition that changes over time (i.e. If the observed feature vectors were to change from Normal Memory state to Memory Leak state, the first 

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein a description of the problem model comprises an attribute selected from the group consisting of one or more facts (i.e. Fact Data in Fig. 12), an initial state (i.e. the information may indicate that the system health progressed from Memory Leak state to Normal Memory state. Here, Memory Leak state is initial state. )(para[0063]), one or more action operators (i.e. Observations, predictions, norms, and/or hypotheses can be used to determine directives--action plans--for dealing with a situation.)(para[0027]), a goal condition (i.e. Objective objects can represent target qualitative values whose attainment should be sought for the observation and prediction objects in order to achieve an overall objective and resolution..)(para[0037]), and a number of agents in the problem model (i.e. The interactions through tacit knowledge of actors are also captured as instances of the application of classification, assessment, resolution, and enactment knowledge.  Here, classification functions, Assessment functions, Resolution functions and enactment functions can be viewed as a number of agents.)(Fig. 12, para[0055]).

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein a description of the problem model comprises a defined initial state (i.e. the information may indicate that the system health progressed from Memory Leak state to Normal Memory state. Here, Memory Leak state is initial state. )(para[0063]).

Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Chan et al.  meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein a description of the problem model comprises a defined goal condition (i.e. Objective objects can represent target qualitative values whose attainment should be sought for the observation and prediction objects in order to achieve an overall objective and resolution..)(para[0037])

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a diverse planning component (i.e. A knowledge-based automated process or human operation applied to such a directive can be labeled as an enactment. More specifically, the system can ask the human being to specify an action plan in the form of one or more directives. 

Regarding claim 8, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a delta planning component (i.e. The difference between an objective and an observation can be classified.  The degree of the difference between an objective and an observation can influence the determination of the directive.).(para[0037])

Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a hybrid planning component  (i.e. A knowledge-based automated process or human operation applied to such a directive can be labeled as an enactment. More specifically, the system can ask the human being to specify an action plan in the form of one or more directives. Therefore, the combination of a knowledge-based automated process and human operation is a hybrid planning method.). (para[0020],[0053])

Regarding claim 10, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the at least partially ordered sequence of observations comprises an unreliable observation (i.e. An algorithm can derive such information from the raw data by filtering and transforming the raw data. Noise and extraneous irrelevant information can be removed from the raw data, leaving only information that is of interest. This implies the raw data is an unreliable observation and need further process due to noise.).(para[0070])

Regarding claim 11, the rejection of claim 10 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 10, wherein the unreliable observation is an observation selected from the group consisting of an inconsistent observation, a noisy observation, and a missing observation (i.e. An algorithm can derive such information from the raw data by filtering and transforming the raw data. Noise and extraneous irrelevant information can be removed from the raw data, leaving only information that is of interest. The noise of the raw data implies inconsistent and missing data.).(para[0070])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


1.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Publication No. 2014/0310285 A1) in view of Riabov et al. (US Publication No. 2015/0339580 A1).

Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Chan et al. does not explicitly disclose the following claim limitations:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a top-K planning component.
However, in the same field of endeavor Riabov et al. discloses the deficient claim limitations, as follows:
	determining the plan information employing a top-K planning component (i.e. In the case of top-K quality plans, the planner finds k top-quality plans with respect to the plan costs. ).(para[0007][0066])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chan’s teaching of Classification-Assessment-Resolution-Enactment (CARE) loop for determining directive actions with Riabov’s teaching of using k-top quality plan as functions of classification, assessment, resolution and enactment, the motivation being to generate better hypotheses and improve performance (Riabov para[0159]).


Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATE H LUO/Primary Examiner, Art Unit 2488